DETAILED ACTION
	This Office Action is in response to the Arguments filed 11/10/2020. Several deficiencies were identified in the Rejection dated 08/10/2020.  As such, new grounds of rejection are presented herein below.  The current status of the claims is as follows:
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 5-11, and 14-18 of U.S. Patent No. 8,990,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent issued patent present each and every limitation of the claims at issue.  Correspondence between the claim numbers is shown on the table below.
Claims 1, 7, 11, and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 13-16 of U.S. Patent No. 9,575,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent issued patent present each and every limitation of the claims at issue.  Correspondence between the claim numbers is shown on the table below.
Instant Application
US 8,990,522
US 9,575,900
1
1, 5
5
2
1, 5
 
3
2
 
4
1,5
 
5
7
 
6
8
 
7
9
6
8
10
 
9
11
 

12
 
11
13
13
12
 
 
13
16
13
14
17
14
15
18
15
16
19
16
17
19
16
18
19
16
19
 
 
20
20
 



Claim Rejections - 35 USC § 103
Claims 1-4, 7-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hetherington et al. (US 7685354) in view of Newburn et al. (US 2008/0046668 A1) and Yamana (US 20130097409 A1).
Regarding Claim 1, Hetherington teaches:	
A digital signal processing system, comprising: 	
a memory access controller providing a plurality of channels for accessing a memory device;	 - [Hetherington Fig. 1, col 3 ln 3-18, and 43-57 teaches a processing system that includes a crossbar 110 that functions as an access controller which maps/provides a plurality of L2 caching banks (channels) to the respective cores and/or threads via which they access the memory system (a memory device). See also Fig. 4, 8, and corresponding col 12 ln 62 - col 13 ln 19, and col 16 ln 5 - 50]
a multi-threaded processor coupled to the memory access controller and configured to execute a plurality of threads,	 - [Hetherington Fig. 1, col 3 ln 19-42 demonstrates a multi-core, multi-threaded configuration where each core may run one or more threads independently of the other cores.  See also Fig. 4, 8, and corresponding col 12 ln 62 - col 13 ln 19, and col 16 ln 5 - 50]
 each thread arranged to control one of the channels, 	 - [Hetherington Fig. 1, col 3 ln 3-18, and 43-57 teaches a processing system that includes a crossbar 110 that functions as an access controller which maps/provides a plurality of L2 caching banks, thus threads are granted access to (i.e. they control) one of the banks (channels) when they are active and using the respective bank for data operations. See also Fig. 4, 8, and corresponding col 12 ln 62 - col 13 ln 19, and col 16 ln 5 - 50]
wherein at least one of the threads is configured to detect an occurrence of an event and, responsive thereto, control provision of data from the memory device to a selected hardware block using the thread's associated channel; […] wherein the at least one thread is arranged to detect the occurrence of an event [...]	 - [Hetherington Fig. 1, 2, col 3 ln 3-18, col 3 ln 43-57, col 9 ln 10-27, and col 10 ln 26-60 where the SPU of a given core may directly interface with the crossbar and control the arbitration/generation of memory storage activities (i.e. representing a thread that controls provisioning of data from the memory device to a selected hardware block, where the hardware block may be construed to be the processing core or the L2 cache storing data) based upon result readiness and exceptional event detections.]
and a plurality of queues arranged to hold one or more items written by the multi-threaded processor responsive to completion of an operation,	 - [Hetherington Fig. 1, col 4 ln 6-21 where the L2 cache may implement a plurality of queues for storing the results/requests passing to and from the crossbar.]
Hetherington discloses a multi-core, multi-threaded processing system including memory access control and channel/queue management based upon event detection, but is silent on how the event detection occurs and does not disclose the use of flags; however Newburn teaches:	
 and notification logic for each queue arranged to assert a flag to indicate when its associated queue contains at least one item, […] to detect the occurrence of an event in dependence on assertion of at least one of the flags.	 - [Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] demonstrates the use of flags for event detection in thread monitoring operations and queue status indications.]
Both Hetherington and Newburn represent works within the field of endeavor of thread/task management for memory accessing.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was made to apply Hetherington in view of Newburn as it represents a combination of known prior art elements according to known methods (the system of Hetherington utilizing the flag-based event monitoring techniques of Newburn) to yield the predictable results of improving Hetherington by utilizing the clear and robust hardware flag system for indicating, monitoring, and maintaining the known status for a plurality of events/conditions (see Newburn [0034]-[0036]).	
The combination of Hetherington and Newburn teaches the functionality and limitations of the claim as demonstrated above, but fails to disclose that the system as a whole may be, or may contain, digital signally processing functionality; however, Yamana Fig. 8, [0045], [0178], and [0181] demonstrates that DSP components/functionality may be utilized in conjunction with a multithreaded processor device.  As such, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to apply Hetherington and Newburn in view of Yamana by taking the processor system of Hetherington/Newburn and utilizing it within a computing environment that included digital signal processing as a functionality or primary purpose to the benefit of improving the functionality of the basic computing system into which Hetherington discusses inserting the multi-threaded processor (See Hetherington Fig. 18 and col 30 ln 26 - col 31 ln 23) as DSP's allow for specialized signal processing afforded with DSP components.  	
The reasons for obviousness for claims 2-4 and 7-10 are the same as those applied for claim 1 above.	
	
	
Regarding Claim 2, Hetherington, Newburn, and Yamana further teach:	
 The digital signal processing system according to claim 1, further comprising the memory device.	 - [Hetherington Fig. 18 and col 30 ln 26 - col 31 ln 23 shows memory device 810.]
	
Regarding Claim 3, Hetherington, Newburn, and Yamana further teach:	
 The digital signal processing system according to claim 1, wherein the at least one thread executes a wait instruction causing the thread to cease executing further instructions until the event is detected. - [Hetherington col 9 ln 10-27, and col 10 ln 26-60 and Newburn Fig. 7, [0022], and [0033] teaches that a thread will suspend execution and/or wait to complete execution based upon the detection.]
	
Regarding Claim 4, Hetherington, Newburn, and Yamana further teach:	
The digital signal processing system according to claim 1, further comprising a configurable event flag engine arranged to combine flag states from a plurality of the queues using a sequence of logic gates defining conditions for detecting the occurrence of the event, and provide an output to the at least one thread when the event occurs. - [Newburn [0026], [0033]-[0034] and [0070] where flags indicate states associated with logic gates and threads]
	
Regarding Claim 7, Hetherington, Newburn, and Yamana further teach:	
The digital signal processing system according to claim 1, wherein the at least one thread is further configured to read an item from a queue associated with an asserted flag, and select and configure the selected hardware block using the item. - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 1 above for managing read and write operations based upon event detection.]

Regarding Claim 8, Hetherington, Newburn, and Yamana further teach:	
The digital signal processing system according to claim 1, wherein the at least one thread is further configured to write an item to one of the queues responsive to at least one of: reading data from the memory device; performing an operation on the data; and writing data to the memory device. - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 1 above for managing read and write operations based upon event detection.]
	
Regarding Claim 9, Hetherington, Newburn, and Yamana further teach:	
The digital signal processing system according to claim 1, wherein at least one further thread from the plurality of threads is configured to detect an occurrence of a further event and, responsive thereto, control provision of data from the selected hardware block to the memory device a using its associated channel.	 - [Hetherington Fig. 1, 2, col 3 ln 3-18, col 3 ln 43-57, col 9 ln 10-27, and col 10 ln 26-60 as applied to claim 1 above.]
	
Regarding Claim 10, Hetherington, Newburn, and Yamana further teach:	
 The digital signal processing system according to claim 1, wherein the processor is configured to allocate a sequential identifier to each thread in a sequence, and give priority to a thread based on its identifier in the case that more than one thread contends for access to the memory device. - [Newburn [0017]-[0019]]
	
Regarding Claim 11, Hetherington teaches:	
 A method of transferring data in a digital signal processing system, comprising: 	
executing a plurality of threads on a multi-threaded processor,  - [Hetherington Fig. 1, col 3 ln 19-42 demonstrates a multi-core, multi-threaded configuration where each core may run one or more threads independently of the other cores.  See also Fig. 4, 8, and corresponding col 12 ln 62 - col 13 ln 19, and col 16 ln 5 - 50]
wherein each thread independently performs a sequence of operations including waiting until an event is detected, 	 - [Hetherington Fig. 1, col 3 ln 19-42, col 9 ln 10-27, and col 10 ln 26-60 teaches that threads execute independently and execution may wait until detection of an event occurs.]
and responsive to detecting the event, controlling a memory access controller to enable a hardware block to read data from or write data to a memory device via a memory access channel associated with that thread; - [Hetherington Fig. 1, 2, col 3 ln 3-18, col 3 ln 43-57, col 9 ln 10-27, and col 10 ln 26-60 where the SPU of a given core may directly interface with the crossbar and control the arbitration/generation of memory storage activities (i.e. representing a thread that controls provisioning of data from the memory device to a selected hardware block, where the hardware block may be construed to be the processing core or the L2 cache storing data) based upon result readiness and exceptional event detections.]
[…] wherein the queue is one of a plurality of queues arranged to hold one or more items written by the multi-threaded processor responsive to completion of an operation; 	 - [Hetherington Fig. 1, col 4 ln 6-21 where the L2 cache may implement a plurality of queues for storing the results/requests passing to and from the crossbar.]
Hetherington discloses a multi-core, multi-threaded processing system including memory access control and channel/queue management based upon event detection, but is silent on how the event detection occurs and does not disclose the use of flags; however Newburn teaches:	
and asserting a flag to indicate when a queue contains at least one item, […] wherein a thread is arranged to detect the occurrence of an event in dependence on assertion of at least one of the flags. - [Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] demonstrates the use of flags for event detection in thread monitoring operations and queue status indications.]
Both Hetherington and Newburn represent works within the field of endeavor of thread/task management for memory accessing.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was made to apply Hetherington in view of Newburn as it represents a combination of known prior art elements according to known methods (the system of Hetherington utilizing the flag-based event monitoring techniques of Newburn) to yield the predictable results of improving Hetherington by utilizing the clear and robust hardware flag system for indicating, monitoring, and maintaining the known status for a plurality of events/conditions (see Newburn [0034]-[0036]).	
The combination of Hetherington and Newburn teaches the functionality and limitations of the claim as demonstrated above, but fails to disclose that the system as a whole may be, or may contain, digital signally processing functionality; however, Yamana Fig. 8, [0045], [0178], and [0181] demonstrates that DSP components/functionality may be utilized in conjunction with a multithreaded processor device.  As such, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to apply Hetherington and Newburn in view of Yamana by taking the processor system of Hetherington/Newburn and utilizing it within a computing environment that included digital signal processing as a functionality or primary purpose to the benefit of improving the functionality of the basic computing system into which Hetherington discusses inserting the multi-threaded processor (See Hetherington Fig. 18 and col 30 ln 26 - col 31 ln 23) as DSP's allow for specialized signal processing afforded with DSP components.  	
The reasons for obviousness for claims 12-13 and 15-19 are the same as those applied for claim 11 above.	

Regarding Claim 20, the claim presents the same combination of limitations as claim 11, instead directed towards "A non-transitory computer readable medium having stored therein computer executable instructions that when executed cause at least one computing system to: ".  As such, the combination of limitations is taught by Hetherington, Newburn, and Yamana in the same manner as claim 11, where the techniques of Hetherington, Newburn, and Yamana are executed as threads/processes/logic executing with software on a computer processing system (see also Hetherington col 3 ln 19-40, col 9 ln 10 - col 10 ln 61; Newburn [0071]-[0073]; Yamana [0233], and [0237]).	
	
Regarding Claim 12, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 11, further comprising: holding, using the plurality of queues, one or more items written by the multi-threaded processor responsive to completion of an operation. - [Hetherington Fig. 1, col 4 ln 6-21 where the L2 cache may implement a plurality of queues for storing the results/requests passing to and from the crossbar.]
	
Regarding Claim 13, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 11, wherein the sequence of operations further comprises reading event information from a queue associated with the asserted flag responsive to detecting the event. - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 1 above for managing read and write operations based upon event detection.]
	
Regarding Claim 15, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 13, wherein controlling a memory access controller comprises using the event information to transfer configuration data from the memory device to the memory access controller. - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 11 above for managing read and write operations based upon event detection.]
	
Regarding Claim 16, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 15, wherein the configuration data comprises parameters arranged to cause the memory access controller to transfer configuration data from the memory device to the hardware block.	 - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 11 above for managing read and write operations based upon event detection.]
	
Regarding Claim 17, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 15, wherein the configuration data comprises parameters arranged to cause the memory access controller to transfer a block of data from the memory device to the hardware block for processing.	 - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 11 above for managing read and write operations based upon event detection.]
	
Regarding Claim 18, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 15, wherein the configuration data comprises parameters arranged to cause the memory access controller to transfer a block of processed data from the hardware block to the memory device.	 - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 
	
Regarding Claim 19, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 11, further comprising: providing, using the memory access controller, a plurality of channels for accessing the memory device. - [Hetherington Fig. 1, col 3 ln 3-18, and 43-57 teaches a processing system that includes a crossbar 110 that functions as an access controller which maps/provides a plurality of L2 caching banks (channels) to the respective cores and/or threads via which they access the memory system (a memory device). See also Fig. 4, 8, and corresponding col 12 ln 62 - col 13 ln 19, and col 16 ln 5 - 50]


Claims 5-6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hetherington et al. (US 7685354) in view of Newburn et al. (US 2008/0046668 A1) and Yamana (US 20130097409 A1) as applied to claims 4 and 13 above, and further in view of OFFICIAL NOTICE.
Regarding Claim 5, Hetherington, Newburn, and Yamana teach all of the limitations of antecedent claim 4, but do not disclose that the logic gates of the system are constructed utilizing OR gates; however, the Examiner takes OFFICIAL NOTICE that it is well-known, routine, and conventional within the art of logic gate construction and processor architecture to utilize multi-input OR gates for receiving input signals such as status flags and event triggers.  Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to apply Hetherington, Newburn, and Yamana further in view of OFFICIAL NOTICE to utilize simple multi-input OR gates for receiving flag signals/event triggers as with a logical OR, any one input event or flag would trigger the output signal and as such only a single 

Regarding claim 6, Hetherington further teaches:	
The digital signal processing system according to claim 5, wherein each input of the OR gate is allocated a priority, and the at least one thread is configured to determine which inputs of the OR gate are asserted, and perform an operation relating to the event causing the flag on the highest priority asserted input.	 - [Hetherington col 9 ln 10 - col 10 ln 60, where program order is utilized for event handling (i.e. there is an assigned priority and the highest priority is resolved first.]

Regarding Claim 14, Hetherington, Newburn, and Yamana teach all of the limitations of antecedent claim 13, but do not disclosed that event information would be removed from a queue subsequent to being read; however, the Examiner takes OFFICIAL NOTICE that it is well-known, routine, and conventional to remove elements form a queue after processing them. Thus it would have been obvious to do so as it would allow for the queue to maintain availability status instead of filling up with garbage data.

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments appear to be directed towards an application of the Newburn references to Claim 1 in a manner that is not applied hereinabove and based upon a different manner of combination. As such, these arguments are not persuasive. The examiner notes that, while it is true that Hetherington and Newburn do not represent a DSP system, the elements of the claim are not directed towards DSP functionality, only that the overall system have such functionality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William E. Baughman/Primary Examiner, Art Unit 2138